Stoecklein Law Group, LLP Practice Limited to Federal Securities Columbia Center Telephone: (619) 704-1310 401 West A Street Facsimile: (619) 704-1325 Suite 1150 email: djs@slgseclaw.com San Diego, California 92101 web: www.slgseclaw.com November 2, 2012 Brenton Country President 7494 Saginaw Way Citrus Heights, CA 95610 Re: Offering on a Best Efforts All or None Basis- Waiver of Rights as a Creditor Dear Mr. Country: We understand that you are filing Form S-1 Registration Statement and plan on raising money on an best efforts, all or none basis. The money raised from this offering will be put into an account that will not bar attachment from creditors. We know we may be one of those creditors and we agree to waive any rights and claims we have to funds in that account, other than any amount you pay us voluntarily pursuant to our agreement. Sincerely, /s/Donald Stoecklein Donald Stoecklein
